UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7776


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHESTER EDGERTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:03-cr-00301-BO-1)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Edgerton, Appellant Pro Se. Michael Gordon James, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chester Edgerton appeals the district court’s order denying a postjudgment motion

filed in his criminal case. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2